Citation Nr: 0904973	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-20 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
condition, to include low back strain, degenerative joint 
disease, thoracic spine and spondylosis of the lumbosacral 
spine.

2.  Entitlement to service connection for a lung disease, to 
include asbestosis.

3.  Entitlement to service connection for a gastrointestinal 
condition, to include gastroesophageal reflux disease (GERD) 
and hiatial hernia.

4.  Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to 
November 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2006 and December 2007 rating 
decisions of the Columbia, South Carolina Department of 
Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before 
the undersigned Veterans' Law Judge in December 2008.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  A low back condition, to include low back strain, 
degenerative joint disease, thoracic spine and spondylosis of 
the lumbosacral spine, did not originate in service and it is 
not related to any incident of service.  

2.  A lung disease, to include asbestosis, did not originate 
in service and it is not related to any incident of service.

3.  A gastrointestinal condition, to include GERD and hiatial 
hernia, did not originate in service and it is not related to 
any incident of service.

4.  Prostatitis, to include as due to exposure to herbicides, 
did not originate in service and it is not related to any 
incident of service. 


CONCLUSIONS OF LAW

1.  A low back condition, to include low back strain, 
degenerative joint disease, thoracic spine and spondylosis of 
the lumbosacral spine was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  A lung disease, to include asbestosis was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  A gastrointestinal condition, to include GERD and hiatial 
hernia, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).

4.  Prostatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the Veteran was 
provided notice of the VCAA in October 2006 and November 
2007, prior to the initial adjudication of his claims in the 
December 2006 and December 2007 rating decisions at issue.  

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the Veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the Veteran received Dingess notice in 
October 2006 and November 2007, pertaining to the downstream 
disability rating and effective date elements of his claims.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, 
private medical records, VA outpatient treatment reports, and 
testimony and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

1.  Low back condition, to include low back strain, 
degenerative joint disease, thoracic spine and spondylosis of 
the lumbosacral spine

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that he incurred a 
back injury from heavy lifting while in active service for 
which he was treated during that time.  He also testified 
during a December 2008 video conference hearing that after 
standing a long period of watch in service, the symptoms of a 
back problem would manifest.  The Veteran reported having 
continued symptoms of a low back condition since his 
discharge from the Coast Guard.

Service treatment reports reflect treatment for back pain, 
diagnosed as low back strain, in May 1961 and treatment for 
back pain, noted as recurrent back pain, in November 1961, at 
which time the Veteran was diagnosed with lumbosacral strain.  
No additional back problems were noted in service and nothing 
was reported in the separation examination.  

Private treatment reports from December 1995 to October 2007 
reflect that back problems were initially treated in 1996 and 
the Veteran has been subsequently treated for back pain and 
degenerative joint disease of the spine.  In February 2006, 
the Veteran's private physician reported having treated the 
Veteran for degenerative joint disease of the spine since 
1996.  In April 1997, an x-ray of the chest reported 
degenerative changes in the thoracic spine.  Subsequent x-
rays in March 1998 reflect hypertrophic spurring in the 
thoracic spine, diagnosed as thoracic spondylosis.  

In a July 2008 VA examination, the Veteran was diagnosed with 
spondylosis of the lumbosacral spine.  The examiner concluded 
that it was less likely than not that the Veteran's lumbar 
spine pain was related to service as there was no evidence of 
complaints at the time of discharge from service and no 
medial evidence of chronicity of low back pain.  

Having carefully reviewed the record, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for a low back condition, to 
include low back strain, degenerative joint disease, thoracic 
spine and spondylosis of the lumbosacral spine.  The Board 
acknowledges that while the Veteran has a current disability 
and was treated for back problems on two occasions in 
service, there is no nexus between his active service and the 
current disability.  In this regard the Board notes that the 
VA examiner concluded that it was less likely than not that 
the Veteran's lumbar spine pain was related to service.  
Moreover, the Veteran has not submitted competent medical 
evidence of a relationship between his current low back 
condition and his active service.  Thus, the preponderance of 
the evidence does not support the claim for service 
connection for a low back disability to include low back 
strain, degenerative joint disease, thoracic spine and 
spondylosis of the lumbosacral spine.


2.  Lung disease, to include asbestosis

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze an appellant's claim 
for service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  

Some of the major occupations involving exposure to asbestos 
include mining, milling, shipyard work, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as 
clutch facings and brake linings), and manufacture and 
installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id. at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1)  service records demonstrate the Veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
Veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOGCPPREC 
04-00.  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 
21- 88-8, Asbestos- Related Diseases (May 11, 1988).  

The Veteran served in the U.S. Coast Guard.  He reports being 
exposed to asbestos while on board while on a World War II 
era ship, the U.S. Coast Guard Cutter, Mendota during active 
service.  He testified in a December 2008 video conference 
hearing that during the course of his work in active service 
as a boiler technician, particles of asbestos were dislodged 
from asbestos contained materials aboard the ship.  The 
Veteran also stated he was not warned about asbestos exposure 
or provided protective gear.  Finally, he reported that while 
he worked for 14 years in the boiler shop of the Charleston, 
South Carolina Naval Ship Yard following service, he was not 
a boiler maker and as such he felt that his post service 
exposure to asbestos was considerably less than his exposure 
to asbestos containing materials while on active duty with 
the Coast Guard.  

The veteran's discharge certificate and service records do 
not reflect a military occupational specialty (MOS) that is 
included any of the major occupations involving exposure to 
asbestos enumerated above.  Service treatment reports reflect 
no respiratory problems reported during active service and 
chest x-rays from May 1962 and June 1964 were negative. The 
separation examination reflected no findings of a respiratory 
disorder.  

Private medical records from June 1989 and from December 1995 
to October 2007 reflect the Veteran was variously treated for 
and diagnosed with bilateral pleural thickening, bilateral 
infusions, cardiopulmonary disease, asbestos interstitial 
lung disease, asbestos related lung disease, asbestosis, 
dyspnea, acute bronchitis, acute bronchospasm, chest 
contusion and pneumonia.  In a June 1989 private medical 
report from the Occupational Health and Preventative Medicine 
Department, Naval Hospital in Charleston, South Carolina, 
following an Asbestos Medical Surveillance Examination on the 
Veteran in March 1989, a private physician opined that a 
medical condition was detected that would place the Veteran 
at an increased risk of health impairment from exposure to 
asbestos.  An April 2004 private CT scan of the chest 
reported that changes in the lung were consistent with 
asbestos.

Private opinions from May 2004 to October 2007 all conclude 
that the Veteran's current asbestos related lung disease is 
due to and consistent with asbestos exposure.  A private 
physician's opinion from April 2006 reported that the Veteran 
had "asbestosis by the usual definition, i.e. exposure, 
history, physical exam, chest x-ray and pulmonary function 
studies consistent with this disorder."   A February 2007 
private medical report noted that the Veteran's x-rays and 
pulmonary function studies were completely compatible with 
his disorder, diagnosed as asbestos interstitial lung disease 
and asbestos pleural disease.  In and October 2007 opinion, a 
private physician concluded that the Veteran had no reason to 
have any significant lung disease outside of his significant 
exposure to asbestos while in the Coast Guard and working at 
the shipyard.  

In an April 2007 VA examination, the Veteran was diagnosed 
with asbestosis.  The examiner reviewed the February 2007 
private medical opinion noted above. The veteran reported 
working for four years in active service as a boiler maker 
and following service, working at a Naval shipyard from 1964 
to 1993 also as a boiler maker.  The examiner concluded that 
asbestosis was more likely caused by civilian employment 
exposure than by his significantly lesser degree of exposure 
while in service.  The Veteran also pointed out to the 
examiner that he had not reported his civilian employment to 
his private physician in the February 2007 private medical 
report as he was not asked about it.  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In this case, the Board, attaches greater weight to the 
opinions of the VA examiner from the April 2007 VA 
examination, which were predicated on a review of the claims 
file, a history of the Veteran and a physical examination and 
the examiner provided a rationale for the conclusions made.  
In this regard the Board notes that the VA examiner, in 
reviewing the claims file, in particular, the February 2006 
private physician's opinion, concluded that asbestosis was 
more likely caused by civilian employment exposure than by 
his significantly lesser degree of exposure while in service.  
The private opinions from April 2006 and February 2007 linked 
the Veteran's current lung disease to asbestos exposure and 
not specifically to his active service.  In fact, the Veteran 
reported in his April 2007 VA examination that he did not 
report any history of exposure to asbestos following service 
to his private physician in the February 2007 private medical 
report because he was not asked about civilian employment.  
Moreover, while the October 2007 private medical report 
linked the Veteran's lung condition to asbestos exposure, the 
private physician reported the Veteran had significant 
exposure to asbestos while in both the Coast Guard and 
working at the shipyard and did not specify whether in-
service exposure or post-service exposure to asbestos caused 
the current disability.  Therefore, in affording the opinion 
of the VA examiner greater weight as it was predicated the 
Veteran's reported history of asbestos exposure in service 
and following service and a review of the Veteran's claims 
file, including the February 2007 private physician's 
opinion, the Board finds the Veteran's current lung disease 
is not related to asbestos exposure during his active 
service.

After a review of the record, the Board concludes that 
service connection for asbestosis is not warranted.  Despite 
the absence of evidence of asbestos exposure in the Veteran's 
service records, in light of the Veteran's consistent reports 
of asbestos exposure in service and evidence of asbestos 
exposure following service, the record reflects asbestos 
exposure was likely.  However, taking into account that the 
Veteran reported that while in service that he was exposed to 
asbestos, even assuming the Veteran was exposed to asbestos 
in service, there is no competent medical evidence 
establishing a nexus between any current respiratory disease 
and an in-service injury or event, including asbestos 
exposure.  In this regard, the Board notes that the VA 
examiner, in reviewing the claims file, in particular, the 
February 2006 private physician's opinion, concluded that 
asbestosis was more likely caused by civilian employment 
exposure than by his significantly lesser degree of exposure 
while in service.  Moreover, the June 1989 private report 
found a medical condition that would place the Veteran at an 
increased risk of health impairment from exposure to 
asbestos, thereby demonstrating post-service exposure to 
asbestos was likely.  Thus, the preponderance of the evidence 
does not support the claim for service connection for lung 
disease, to include asbestosis.

3.  A gastrointestinal condition, to include GERD and hiatial 
hernia

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that he incurred 
symptoms of GERD and hiatial hernia while on active duty.  
During a December 2008 video conference hearing, the Veteran 
testified that while on active duty he to rush to eat before 
his watch and not have time to digest, thereby causing 
heartburn which was treated with Tums or Rolaids in service.  
The Veteran stated that his GERD and hiatial hernia began on 
active duty and have continued since that time.

Service treatment reports do not reflect treatment for any 
gastrointestinal disorder.  The separation examination was 
absent of any findings of gastrointestinal problems.

Private treatment reports from December 1995 to October 2007 
reflect that the Veteran was first treated following service 
in December 2000 for abdominal pain.  During this period he 
was also variously treated for and diagnosed with Barrett's 
esophagus, GERD, hiatial hernia, diaphragmatic hernia, 
esophageal reflux, duodenitis, ulcer of esophagus, 
esophagitis and peptic ulcer.  

Having carefully reviewed the record, the Board finds the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a gastrointestinal condition, to 
include GERD and hiatial hernia.  Although the Veteran 
reported treatment for heartburn in service, the evidence of 
record does not reflect any treatment for symptoms of a 
gastrointestinal condition service.  In addition, while the 
evidence of record reflects the Veteran has a current 
disability, there is no medical evidence of a nexus between 
the Veteran's gastrointestinal condition, to include GERD and 
hiatial hernia and his active service.  Moreover, the Veteran 
has not submitted competent medical evidence of a 
relationship between his current low gastrointestinal 
condition and his active service.  In the absence of evidence 
of in-service disease or injury, VA is not obligated to 
obtain a medical nexus opinion.  Cf. Charles v. Principi, 16 
Vet. App. 370, 371-72 (2002).  Thus, the preponderance of the 
evidence does not support the claim for service connection 
for a gastrointestinal condition, to include GERD and hiatial 
hernia.

4.  Prostatitis

The Board notes the veteran originally claimed entitlement to 
service connection for prostatitis as due to exposure to 
herbicides and later amended his claim in February 2007 to 
include entitlement to service connection on a direct basis 
only.  As such no analysis of service connection for 
prostatitis as due to exposure to herbicides is necessary.

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
prostatitis is related to his active duty.  During a December 
2008 video conference hearing, the Veteran reported that he 
experienced symptoms of prostatitis during his active service 
when he stood watch and had to wait to relieve himself to go 
to the bathroom on many occasions over a period of years.  He 
was not given a digital rectal examination in service.  The 
Veteran also reported currently having symptoms of 
prostatitis that were similar to symptoms he had in service.  

Service treatment reports did not reflect any treatment for 
prostatitis or related condition.  The separation examination 
was absent of any findings of prostatitis or similar 
condition.  

Private treatment reports from December 1995 to October 2007 
reflect that the Veteran was initially treated after service 
for painful ejaculation dysuria in April 1998 and is 
currently diagnosed with prostatitis, noted also as acute 
prostatitis.  

Having carefully reviewed the record, the Board finds the 
preponderance of the evidence is against the Veteran's claim 
for service connection for prostatitis.  Although the Veteran 
reported symptoms of prostatitis in service, the evidence of 
record does not reflect any treatment for symptoms of 
prostatitis or a similar condition service.  In addition, 
while the evidence of record reflects the Veteran has a 
current disability, there is no medical evidence of a nexus 
between the Veteran's prostatitis and his active service.  
Moreover, the Veteran has not submitted competent medical 
evidence of a relationship between his current prostatitis 
and his active service.  In the absence of evidence of in-
service disease or injury, VA is not obligated to obtain a 
medical nexus opinion.  Cf. Charles v. Principi, 16 Vet. App. 
370, 371-72 (2002).  Thus, the preponderance of the evidence 
does not support the claim for service connection for 
prostatitis.

The Board acknowledges the Veteran's statements, that his 
current disabilities are related to his active service.  
Although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a low back condition, to include low 
back strain, degenerative joint disease, thoracic spine and 
spondylosis of the lumbosacral spine, is denied.

Service connection for a lung disease, to include asbestosis, 
is denied.

Service connection for a gastrointestinal condition, to 
include gastroesophageal reflux disease (GERD) and hiatial 
hernia, is denied.

Service connection for prostatitis is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


